F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            SEP 29 1999
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk


 ADARAND CONSTRUCTORS, INC., a
 Colorado corporation,

               Plaintiff - Appellee,                        No. 97-1285
          v.                                                (D. Colorado)
 ROY ROMER, Governor of the State of                  (D.C. No. 97-K-1351)
 Colorado; GUILLERMO VIDAL, Director
 of the Department of Transportation;
 COLORADO DEPARTMENT OF
 TRANSPORTATION; THE STATE OF
 COLORADO,

               Defendants,


 UNITED STATES OF AMERICA, and U.S.
 DEPARTMENT OF TRANSPORTATION,

               Applicants in Intervention -
               Appellants.


                             ORDER AND JUDGMENT         *




Before ANDERSON , McKAY , and HENRY , Circuit Judges.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      The United States and the United States Department of Transportation

(hereinafter the “Federal Appellants”) appeal the district court’s denial of their

motion to intervene in this case, raising multiple grounds and arguments in

support of intervention. In the district court, Adarand Constructors, Inc., opposed

intervention. However, during the pendency of this appeal, Adarand has advised

the court that it no longer opposes intervention by the Federal Appellants and, in

fact, thinks that intervention is necessary. Accordingly, we conclude that the

Federal Appellants should be permitted to intervene in this case and we

REMAND this case to the district court with instructions to permit intervention,

and thereafter to consider further the issue of mootness.

                                                ENTERED FOR THE COURT

                                                PER CURIAM




                                          -2-